Citation Nr: 0016813	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to service connection for the residuals of a 
right knee injury.

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

There is some conflict in the evidence as to the appellant's 
duty in this case.  There is some evidence that the appellant 
served on "active duty" from April 1993 to October 1993.  
This "duty" was in the Marine Corps Reserve.  There is 
other evidence on file that this "duty" was inactive duty 
for training.  As the exact nature of the "duty" would not 
result in a different outcome, further clarification is not 
needed at this time.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2. Service medical records, including the appellant's 
separation physical, are unavailable.

3. Post-service medical records reflect diagnoses of status 
post right shoulder arthroscopic surgery for a cartilage 
problem, osteoarthritis of the right shoulder and 
osteoarthritis of the right knee.

4. However, none of these disorders have been attributed by 
treating physicians to any incident or event in service.



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for the 
residuals of a right knee injury is not well grounded and 
there is no further statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2. The claim of entitlement to service connection for the 
residuals of a right shoulder injury is not well grounded 
and there is no further statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") concluded in Savage that chronicity could be shown 
by "either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant has indicated in statements he has submitted 
that he injured both his right knee and right shoulder while 
on active duty on Parris Island.  He has specified that his 
right shoulder "got locked up while throwing a hand 
grenade" and he injured his knee when he fell over a wall.  
The appellant indicated that a doctor informed him while in 
service that he had torn the ligaments or possibly the 
cartilage in his right knee as a result of strenuous 
physician exertion.  The appellant recounts that he was given 
anti-inflammatory medicine and told not to exert himself.  
Because he did not want to disappoint his drill instructor, 
however, he did not refrain from physical activity, and 
suffered from pain, aching and swelling of the affected 
joints.  Although a thorough search has been conducted in an 
effort to obtain the appellant's service medical records, 
these records are unavailable.

Reserve medical records, dating from May 1995 to August 1998, 
do not contain any findings, complaints or diagnoses 
regarding the claimed disabilities.  However, post-service 
records do include a March 1997 report from Gadsden 
Orthopedic Associates, which indicated that the appellant 
injured his right shoulder during college while pitching for 
his baseball team.  At that time, the appellant reported that 
he had considerable pain in his shoulder which began in 
December 1996.  Since that time, he had complained of popping 
and occasional catching of his shoulder when doing overhead 
activities.  The examining physician concluded that the 
appellant most likely had some type of "SLAP" lesion which 
may have been of a "bucket-handle" type.  A follow-up March 
1997 MRI report of the right shoulder indicated that there 
was evidence of a type I impingement with changes of the 
supraspinous tendon of tendonitis or partial tear.  In May 
1997, the appellant underwent right shoulder arthroscopy and 
debridement with repair of a "SLAP" lesion.  He tolerated 
the procedure without any difficulty.  

Subsequently, a December 1997 VA examination indicated that 
the appellant was diagnosed with, in relevant part, status 
post right shoulder arthroscopic surgery for a cartilage 
problem, osteoarthritis of the right shoulder, and 
osteoarthritis of the right knee.  Marked limitation of 
motion of the right shoulder due to pain and moderate 
limitation of motion of the right knee was noted.  Very 
little pain was evidenced.  Although the report indicated 
that the appellant's right shoulder problem and right knee 
pain began in the military, this evidence is merely a 
transcription of the appellant's contentions; as such, these 
statements cannot be considered medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Having considered the evidence of record, the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claims of service connection for either the 
residuals of a right knee injury or a right shoulder injury 
well grounded.  Caluza, 7 Vet. App. at 498.  The appellant 
has failed to provide competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's disabilities and any injury 
experienced during service.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided medical evidence already of record supports 
claim on the nexus question).

The Board has considered the appellant's contentions on 
appeal that his current disabilities stem from injuries 
incurred in service; however, this evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between that 
disability and his duty.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claims of 
service connection for the residuals of a right knee injury 
and the residuals of a right shoulder injury as not well 
grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for the residuals of a 
right knee injury is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for the residuals of a 
right shoulder injury is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

